Pish, P. J.
1. The corpus delicti was clearly proved ; and while the evidence connecting the accused with the commission of the crime was wholly circumstantial, it was sufficient to support the verdict finding him guilty.
2. The accused introduced no evidence; and even if his statement could be construed as setting up the defense of alibi, the court was not required to charge the law applicable thereto, in the absence of a request to do so. Robinson v. State, 114 Ga. 56; Walker v. State, ante, 757.

Judgment affirmed.


All the Justices concur.